FILED
                              NOT FOR PUBLICATION                             NOV 19 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SURINDER SINGH,                                   No. 06-74606

               Petitioner,                        Agency No. A095-570-674

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Surinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Singh also seeks review of the IJ’s finding that he filed a frivolous application for

asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence findings of fact, including adverse credibility determinations. See

Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001). We review a

determination that an applicant knowingly made a frivolous application for asylum

for compliance with a procedural framework outlined by the BIA. See Ahir v.

Mukasey, 527 F.3d 912, 917 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

based upon numerous omissions of and inconsistencies regarding important

incidents, as well as Singh’s admission that an event detailed in the declaration in

support of his asylum application was false. See Dhital v. Mukasey, 532 F.3d

1044, 1051 (9th Cir. 2008) (the initial filing of a fraudulent asylum application,

combined with the repetition of the fabricated narrative in the asylum interview

and hearing before the IJ may justify an adverse credibility finding); Kaur v.

Gonzales, 418 F.3d 1061, 1064-67 (9th Cir. 2005) (the retraction of an alleged

incident of mistreatment included in an asylum application is not a minor

discrepancy). Accordingly, in the absence of credible testimony, Singh’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156-57 (9th Cir. 2003).


                                           2                                     06-74606
      Because Singh’s CAT claim is based on the same testimony found to be not

credible, and Singh does not point to any other evidence that shows it is more

likely than not he would be tortured if returned to India, his CAT claim fails. See

id. at 1156-57.

      Finally, Singh challenges the IJ’s frivolousness finding by arguing that the IJ

failed to consider his explanation that he was uneducated and on medication during

his hearing. Contrary to this contention, the record reflects that the IJ addressed

and rejected his explanations. See Ahir, 527 F.3d at 917 (stating the procedural

requirements necessary to sustain a finding that a petitioner has filed a frivolous

asylum application).

      PETITION FOR REVIEW DENIED.




                                           3                                    06-74606